DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2019/0066835 to Lyman et al.

With regard to claim 1, Lyman discloses a system (Fig. 11B), comprising: a processor Fig. 11B, system 108) ; and a memory (Fig. 11B, system 108) that stores executable instructions that, when executed by the processor, facilitate performance of operations comprising: 
providing disparate machine learning systems access to a plurality of disparate healthcare systems and sources associated with disparate entities and that provide healthcare information regarding clinical and operational aspects of various healthcare domains (paragraphs [0205]-[0208], Figs. 11A and 11B depict a networked system wherein multiple hospitals, medical professionals or other medical entities can access a diagnosing system which uses different learning models that are trained in different ways on different features of medical scan data); 
facilitating generation, by the disparate machine learning systems using the disparate healthcare information systems and sources, of artificial intelligence models configured to generate inferences regarding clinical and operational aspects of the various healthcare domains (paragraphs [0207]-[0208], the different machine learning models are trained according to different features such as scan type, anatomical region, hospital or other originating data, machine model data, machine calibration data, contrast agent data, geographic region data, and/or other scan classifying data); and 
aggregating the artificial intelligence models in a centralized, network accessible database (Figs 11A and 11B, and paragraphs [0205]-[0208], The inference calculation is performed using multiple different learning models that are trained in multiple different ways, and the inference system has access to the models via network 150). 

With regard to claim 2, Lyman discloses the system of claim 1, wherein the artificial intelligence models comprise one or more diagnostic models configured to generate diagnostic information regarding a medical condition reflected in the healthcare information (paragraphs [0206]-[0208] and Fig. 11A, The Medical Scan Diagnosing System 108, uses the learning models to generate a diagnosis).

With regard to claim 3, Lyman discloses the system of claim 1, wherein the operations further comprise: 
facilitating application of relevant subsets of the artificial models in association with performance of clinical and operational workflows of various healthcare organizations to generate the inferences (paragraphs [0207]-[0208], the different machine learning models are trained according to different features such as scan type, anatomical region, hospital or other originating data, machine model data, machine calibration data, contrast agent data, geographic region data, and/or other scan classifying data.  The relevant learning models are used for the appropriate diagnosis inference function).

With regard to claim 4, Lyman discloses the system of claim 1, wherein the operations further comprise: identifying one or more models of the artificial intelligence models that are relevant to medical image data of a patient selected for evaluating using a medical imaging visualization application (paragraphs [0207]-[0208], the different machine learning models are trained according to different features such as scan type, anatomical region, hospital or other originating data, machine model data, machine calibration data, contrast agent data, geographic region data, and/or other scan classifying data.  The relevant learning models are used for the appropriate diagnosis inference function).  

With regard to claim 5, Lyman discloses the system of claim 4, wherein the one or more artificial intelligence models are configured to determine at least one of, feature information that identifies and characterizes one or more defined features reflected in the medical image data or diagnosis information regarding a medical condition reflected in the medical image data (paragraphs [0211]-[0212], medical image feature information is used to generate a diagnosis for the scan.  See Figs. 8B-8S and paragraphs [0144] and [0268] for a specific example of lung scans identifying defined features).

With regard to claim 6, Lyman discloses the system of claim 5, wherein the operations further comprise: 
applying the one or more models to the medical image data to generate at least one of, the feature information or the diagnosis information (paragraph [0144], The lung images are screened using a computer vision model that has been trained on training images).

With regard to claim 7, Lyman discloses the system of claim 6, wherein the operations further comprise: based on the applying, providing at least one of, the feature information or the diagnosis information for rendering via the medical imaging visualization application (paragraphs [0144]-[0145], The results of the lung screening are presented to the user with a medical scan assisted review system along with insights an annotation data as shown in Figs. 8A-8M).  

With regard to claim 8, Lyman discloses the system of claim 6, wherein the operations further comprise: receiving feedback information representative of an interpretation of the accuracy feature information or the diagnosis information via the medical imaging application (paragraphs [0144]-[0145], The results of the lung screening are presented to the user with a medical scan assisted review system along with insights an annotation data as shown in Figs. 8A-8M.  See also paragraph [0080], accuracy score date for the diagnosis).

With regard to claim 9, Lyman discloses the system of claim 8, wherein the operations further comprise: generating structured training data that associates the image data with the feedback information and the accuracy information or the diagnosis information; and storing the structure training data in a network accessible structured training database (paragraph [0080], [0091], Accuracy scores are computed and determined based on expert user feedback. Fig. 11A displays that a Database Storage System 140 stores the medical scan databases).

With regard to claim 10, Lyman discloses the system of claim 9, wherein the operations further comprise: refining the one or more models based on the structured training data using one or more machine learning techniques (paragraphs [0150] and [0208], the learning models are refined with machine learning).

With regard to claim 11, Lyman discloses the system of claim 9, wherein the operations further comprise: providing the disparate machine learning systems access to the network accessible structured training database for refining the artificial intelligence models (Fig. 11B, The learning model system 108 is connected to the the data base through a network).

With regard to claim 12, the discussion of claim 1 applies.

With regard to claims 13-18, the discussions of claims 2-5, 8-9 and 11 apply respectively.

With regard to claim 19, the discussions of claims 1 and 3 apply.

With regard to claim 20, the discussions of claims 8, 9 and 11 apply.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669